Case: 17-10964      Document: 00514359800         Page: 1    Date Filed: 02/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 17-10964
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                      February 23, 2018
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

MARTIN ARAMBUL-DURAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-530-1


Before JOLLY, JONES, and OWEN, Circuit Judges.
PER CURIAM: *
       Martin Arambul-Duran appeals his conviction and 30-month sentence
for illegal reentry after removal from the United States. He argues that his
sentence exceeded the statutory maximum because the enhanced penalty
provision of 8 U.S.C. § 1326(b) is unconstitutional. He also asserts that his
guilty plea was invalid because he was not admonished that his prior felony




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10964   Document: 00514359800     Page: 2   Date Filed: 02/23/2018


                                No. 17-10964

conviction could not be used to enhance his sentence under § 1326(b) unless it
was submitted to a jury and proved beyond a reasonable doubt.
     However, Arambul-Duran has filed an unopposed motion for summary
disposition and a letter brief conceding that these issues are foreclosed by
Almendarez-Torres v. United States, 523 U.S. 224 (1998), and explaining that
he has raised the issues only to preserve them for possible further review.
Accordingly, because summary disposition is appropriate, see Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Arambul-Duran’s
motion is GRANTED. The district court’s judgment is AFFIRMED.




                                      2